Title: Thomas Jefferson to Philip Thornton, 7 February 1816
From: Jefferson, Thomas
To: Thornton, Philip


          
            Dear Sir
            Monticello Feb. 7. 16.
          
          I have duly received your favor of Jan. 24. and according to the request have inclosed to mr Gibson of Richmond an order on you for 150 one hundred and fifty Dollars. I was disappointed in not meeting with you at the bridge on my visit to it the last  fall, however ‘tout ce qui est differé n’est pas perdu,’ and I found the ride between that & Poplar forest so trifling that I believe I shall be tempted to take it annually in autumn. it is but about 30. miles of good road & a passable gap. the story of my death which you mention has I suppose given a momentary pleasure to the inventor, and some political partisans who think it ought to have happened 20. years ago. however it has not affected my health which has been uninterruptedly good, nor was I in Bedford where the death happened for a month before it’s period. with my best wishes for your health & happiness accept the assurance of my great esteem and respect.
          Th: Jefferson
        